Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on December 14, 2021, January 14, 2022, and February 11, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 32-34, 41, 43, and 53 are currently pending and have been examined.  Claims 32-34, 41, 43, and 53 have been amended.  Claims 35-40, 42, and 52 have been canceled.  
The previous rejection of claims 32-43 and 52-53 under 35 USC 112(b) has been withdrawn.



	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on December 14, 2021, and February 11, 2022, have been entered. 

Response to Arguments
The previous rejection of claims 32-43 and 52-53 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
Applicants’ arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-34, 41, 43, and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 32-34, 41, 43, and 53:  Claim 32 recites “requesting, by the DPPIMS, a login server user identifier of the user for the predefined service identifier, assigned by the login server, by using the first access token, and obtaining, by the DPPIMS, the login server user identifier from the login server.”  Nowhere does Applicants’ originally-filed disclosure recite that an access token is used to obtain the login server user identifier.  While Figure 4 discloses that the login server receives a request for an access token and issues an access token in response, nowhere does Applicants’ originally-filed disclosure disclose using the access token or using the access token to retrieve the login server user identifier.
Further, claim 32 recites “receiving, by the DPPS, a second access token from the login server.”  Nowhere does Applicants’ originally-filed disclosure recite a second access token.  While Figure 4 discloses that either the digital product providing information management server or the digital product providing server can request an access token, nowhere does Applicants’ originally-filed disclosure recite two separate access tokens.
Further, claim 32 recites “requesting, by the DPPS, the login server user identifier of the user for the predefined service identifier, by using the second access token, and obtaining, by the DPPS, the login server user identifier from the login server.”  Nowhere does Applicants’ originally-filed disclosure recite that an access token is used to obtain the login server user identifier.  While Figure 4 discloses that the login server receives a request for an access token and issues an access token in response, nowhere does Applicants’ originally-filed disclosure 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-34, 41, 43, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32-34, 41, 43, and 53:  Claim 32 recites, in the preamble, “wherein a digital product providing information management service provided by the DPPIMS has been pre-registered with a login server, and a predefined service identifier, that has been assigned by the login server and indicates registration of the digital product providing information management service with the login server, has been pre-stored in the DPPIMS and the DPPS.”  This limitation is unclear.  It is unclear how the predefined service identifier has been pre-stored in the DPPS.  First, if this predefined service identifier indicates registration of the digital product providing information management service with the login server, why would the DPPS have access to this?  Second, per paragraph [0049] of the 
Further, claim 32 recites “receiving, by the DPPMS, a request issued from the terminal of the user for providing the digital product of the digital product providing server.”  It is unclear whether the “DPPMS” is intended to be the “DPPIMS” or the “DPPS”.  For purposes of examination, the Examiner is interpreting the “DPPMS” as the “DPPIMS”.
Further, claim 32 recites “logging, by the DPPIMS, into the login server using the predefined service identifier, by communicating with the terminal of the user.”  It is unclear what is meant by “by communicating with the terminal of the user” and how that is connected with logging into the login server by the DPPIMS.  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 32.
Further, claim 32 recites “redirecting, by the DPPIMS, the terminal of the user to the login server using the predefined service identifier.”  This limitation is unclear.  It is unclear how the predefined service identifier is used to “redirect” the terminal of the user to the login server.  The predefined service identifier indicates registration of the digital product providing information management service with the login server—it has nothing to do with the particular user.  Thus, it is unclear how the predefined service identifier participates in the redirecting of the user 
Further, claim 32 recites “requesting, by the DPPIMS, a login server user identifier of the user for the predefined service identifier, assigned by the login server, by using the first access token, and obtaining, by the DPPIMS, the login server user identifier from the login server.”  This limitation is unclear.  It is unclear from which entity the DPPIMS is requesting the login server user identifier.  For purposes of examination, the Examiner is interpreting that the request is made to/received by the login server.  
Further, claim 32 recites “logging, by the DPPS, into the login server using the predefined service identifier by communicating with the terminal of the user in response to the request for account synchronization.”  This limitation is unclear.  First, although the claim’s preamble states that the predefined service identifier has been pre-stored in the DPPS, the predefined service identifier is only recited as indicating that the DPPIMS has been pre-registered with the login server and that the predefined service identifier indicates registration of the digital product providing information management service with the login server. There is no indication of any registration of the DPPS with the login server or any indication that the DPPS can use the predefined service identifier to log in to the login server.  Thus, it is unclear how the DPPS uses the predefined service identifier to log in to the login server. It is further unclear what is meant by “by communicating with the terminal of the user” and how that is connected with logging into the 
Further, claim 32 recites “redirecting, by the DPPS, the terminal of the user to the login server using the predefined service identifier.”  This limitation is unclear.  It is unclear how the predefined service identifier is used to “redirect” the terminal of the user to the login server.  The predefined service identifier indicates registration of the digital product providing information management service with the login server—it has nothing to do with the particular user.  Thus, it is unclear how the predefined service identifier participates in the redirecting of the user terminal to the login server.  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 32.
Further, claim 32 recites “requesting, by the DPPS, the login server user identifier of the user for the predefined service identifier, by using the second access token, and obtaining, by the DPPS, the login server user identifier from the login server.”  This limitation is unclear.  It is unclear from which entity the DPPS is requesting the login server user identifier.  For purposes of examination, the Examiner is interpreting that the request is made to/received by the login server.  
Further, claim 32 recites “transmitting by the DPPIMS, the digital product providing information that is associated with the first login server user identifier.”  There is insufficient antecedent basis for “the first login server user identifier.”  
Claims 33-34, 41, and 43 inherit the deficiencies of claim 32.
Claim 53 is rejected for similar reasons.
Further with respect to claim 53:  Claim 53 recites “storing, by the DPPIMS, digital product providing information is association with the first login server user identifier, which indicates that the user associated to the first login server user identifier…”  There is insufficient antecedent basis for “the first login server user identifier.”  The Examiner notes that this is repeated throughout claim 53.
Claim 33:  Claim 33 recites “wherein the transmitting the digital product providing information includes transmitting the digital product providing information to the DPPS together with the login server user identifier.”  This limitation is unclear.  Per claim 32, the DPPS requests the login server user identifier and receives it from the login server.  So in claim 33, is this saying that the DPPIMS transmits the login server user identifier to the DPPS in addition to the one received by the DPPS from the login server?  Or is this a different login server user identifier?  If it is a different login server user identifier, which one is used by the DPPS?  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 33.
Claim 34:  Claim 34 recites “wherein the transmitting the digital product providing information includes:  receiving a digital product providing information request from the DPPS, wherein the digital providing information request includes the login server user identifier.”  It is unclear what entity receives this request.  Is it the DPPIMS or the login server.  For purposes of examination, the Examiner is interpreting that the DPPIMS receives this request.  
Further, claim 34 recites “searching for digital product providing information related to the login server user identifier from the database and transmitting the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/Anne M Georgalas/
Primary Examiner, Art Unit 3625